Case 4:18-cv-00824-O Document 40 Filed 06/25/20           Page 1 of 3 PageID 482


                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                               FT. WORTH DIVISION
                        _____________________________________


U.S. PASTOR COUNCIL, et al.,

      Plaintiffs,


v.                                              Case No. 4:18-cv-00824-O


EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION, et al.,

      Defendants.


                            JOINT STATUS REPORT
     The Court’s order of June 15, 2020, (ECF No. 39), directs the parties to confer
and submit a joint status report explaining how the parties plan to proceed in this
case. The parties have conferred and they respectfully ask the Court to approve the
following proposal.
     The defendants have already moved to dismiss the plaintiffs’ first amended com-
plaint for lack of subject-matter jurisdiction (ECF No. 28), and that motion is fully
briefed and remains pending. Defendants will promptly file a notice with the Court
identifying any arguments in their motion on which they no longer seek to rely. The
parties respectfully ask this Court then to rule on the defendants’ pending motion to
dismiss the first amended complaint. If the Court denies the motion to dismiss in
whole or part, the parties will re-confer at that time and decide how they want to
proceed.




joint status report                                                        Page 1 of 3
Case 4:18-cv-00824-O Document 40 Filed 06/25/20     Page 2 of 3 PageID 483


                                    Respectfully submitted.

  /s/ Jonathan F. Mitchell           /s/ Eric J. Soskin
 Jonathan F. Mitchell               Eric J. Soskin
 Texas Bar No. 24075463             Senior Trial Counsel
 Mitchell Law PLLC                  Federal Programs Branch
 111 Congress Avenue, Suite 400     U.S. Department of Justice, Civil Division
 Austin, Texas 78701                1100 L Street, NW Room 12002
 (512) 686-3940 (phone)             Washington, DC 20530
 (512) 686-3941 (fax)               (202) 353-0533
 jonathan@mitchell.law              eric.soskin@usdoj.gov

 Counsel for Plaintiffs and         Counsel for Defendants
 the Proposed Classes

 Dated: June 25, 2020




joint status report                                                  Page 2 of 3
Case 4:18-cv-00824-O Document 40 Filed 06/25/20             Page 3 of 3 PageID 484


                         CERTIFICATE OF SERVICE
   I certify that on June 25, 2020, I served this document through CM/ECF
upon:

Eric J. Soskin
Senior Trial Counsel
Federal Programs Branch
U.S. Department of Justice, Civil Division
1100 L Street, NW Room 12002
Washington, DC 20530
(202) 353-0533
eric.soskin@usdoj.gov

Counsel for Defendants

                                              /s/ Jonathan F. Mitchell
                                             Jonathan F. Mitchell
                                             Counsel for Plaintiffs and
                                             the Proposed Classes




joint status report                                                       Page 3 of 3
